[Cite as Cleveland v. Bright, 2020-Ohio-5180.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

CITY OF CLEVELAND,                                :

                 Plaintiff-Appellee,              :
                                                              No. 108989
                 v.                               :

ASIA S. BRIGHT,                                   :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED IN PART, REVERSED IN PART,
                           AND REMANDED
                 RELEASED AND JOURNALIZED: November 5, 2020


                      Criminal Appeal from the Cleveland Municipal Court
                                 Case No. 2019 CRB 007678


                                            Appearances:

                 Barbara A. Langhenry, Cleveland Director of Law, Karrie
                 Howard, City of Cleveland Chief Prosecuting Attorney,
                 and Karyn J. Lynn, Assistant Prosecuting Attorney, for
                 appellee.

                 Mark A. Stanton, Cuyahoga County Public Defender, and
                 John T. Martin, Assistant Public Defender, for appellant.
PER CURIAM:

              Defendant-appellant, Asia Bright, appeals the trial court’s imposition

of community control sanctions. She raises one assignment of error for our review:

      A sentence of community control sanctions was improperly imposed
      because community control sanctions are not an available punishment
      for criminal contempt of court.

              Although not for the same reasons argued by Bright, we find merit to

her assigned error. We therefore affirm Bright’s jail time and fine sanctions, reverse

and vacate her community control sanctions, and remand for the trial court to issue

a new judgment entry reflecting that Bright is not subject to five years of community

control sanctions.

I. Introduction

              Because this issue appears to be one of first impression, it will be

helpful to review the long history of contempt law. First, however, we must address

the arraignment room judge’s actions. Bright spent 15 days in jail for contempt —

and was additionally sentenced to five years of community control sanctions — for

saying a few undesirable words about and in front of the arraignment room judge

and rolling her eyes. The arraignment room judge responded emotionally to

Bright’s actions rather than approach her in a dignified and judicious manner.

Although judges have inherent and statutory contempt powers to prevent the

obstruction of the administration of justice, judges are not supposed to abuse this

power when they become “personally embroiled” with defendants who appear

before them. See State v. Hudson, 7th Dist. Mahoning No. 10 MA 157, 2011-Ohio-
6424, ¶ 56, quoting State v. Daly, 2d Dist. Clark No. 06-CA-20, 2006-Ohio-6818,

¶ 52 (‘“An accused contemnor has the right to an impartial judge who has not

become personally embroiled in the contempt issue.’”); Offutt v. United States, 348

U.S. 11, 13-14, 75 S.Ct. 11, 99 L.Ed. 11 (1954). Moreover, judges have long had the

ethical obligation to recuse themselves from a case where they can no longer be

neutral and detached, or even where their impartiality might be reasonably

questioned. See Canon 3(B) of the Code of Judicial Conduct. As explained by the

United States Supreme Court in Taylor v. Hayes, 418 U.S. 488, 501, 94 S.Ct. 2697,

41 L.Ed.2d 897 (1974):

      [C]ontemptuous conduct, though short of personal attack, may still
      provoke a trial judge and so embroil [the judge] in controversy that [the
      judge] cannot “hold the balance nice, clear, and true between the [s]tate
      and the accused[.]” Tumey v. Ohio, 273 U.S. 510, 532[, 47 S.Ct.437, 71
      L.Ed. 749] (1927). In making this ultimate judgment, the inquiry must
      be not only whether there was actual bias on [the judge’s] part, but also
      whether there was “such a likelihood of bias or an appearance of bias
      that the judge was unable to hold the balance between vindicating the
      interests of the court and the interests of the accused.” Ungar v.
      Sarafite, 376 U.S. 575, 588[, 84 S.Ct. 841, 11 L.Ed.2d 921] (1964).
      “Such a stringent rule may sometimes bar trial by judges who have no
      actual bias and who would do their very best to weigh the scales of
      justice equally between contending parties,” but due process of law
      requires no less. In re Murchison, 349 U.S. 133, 136[, 75 S.Ct. 623, 99
      L.Ed. 942] (1955).

               One could question whether the arraignment room judge met her

ethical obligations in this case.
II. Procedural History and Factual Background

               In May 2019, Bright was charged with assault and aggravated

disorderly conduct.1 While Bright was in the arraignment room on these charges,

the arraignment room judge asked her to “have a seat” while she called a public

defender to represent Bright. According to the arraignment room judge, Bright

rolled her eyes as she was waiting. The public defender arrived at some point later.

Bright’s attorney and the court discussed a no-contact order and a GPS monitor, and

the judge told Bright’s attorney that Bright was “going to spend some time with me

today.” The judge said that she was “so glad to have company” and instructed the

court reporter to be on her “best behavior” because “we have company.” The judge

further told Bright’s attorney that she was “hoping” to “get” Bright’s assault case.

The judge then stated that she heard Bright say, “corny as f*ck.” Bright responded,

“I said corny the way you’re treating me.” The judge told Bright to “close [her]

mouth,” and had her removed from the arraignment room and placed in a holding

cell.

               Later that same day, the arraignment room judge brought Bright back

to the arraignment room. According to the judge, she learned that when Bright was

in the holding cell, Bright repeatedly referred to the judge as a “b*tch” so loudly that

another judge had to close his door because Bright “interrupted him” while he was

“trying to perform his duties.”



        1
        See Cleveland v. Bright, Cleveland M.C. No. 2019 CRB 006206. This case is not
before us on appeal.
               The arraignment room judge advised Bright that she was being

charged with two counts of contempt of court and one count of obstruction of official

business and that bond would be set. The judge suggested that Bright had mental-

health issues, which Bright’s counsel denied. Bright explained that she had been

upset because she did not have the opportunity to speak during her arraignment.

The judge told Bright that she did not let her speak because the judge was waiting

for Bright’s counsel to appear. The judge then stopped and said, “you can keep

rolling your eyes.” Bright responded that she was not rolling her eyes and said that

she was about to cry. The judge replied, “that’s not acceptable.” Bright’s counsel

then instructed Bright to stop interrupting the court and stated that Bright was “not

even crying” and did not “have any tears.” Bright told her counsel to “get away from”

her and told the court that her counsel was “rude.” The court then instructed the

bailiff to take Bright “away” saying, “bye bye.”2

               Bright was charged with three counts of contempt of court in violation

of R.C. 2705.02.3 In support of the charges, the arraignment room judge signed an

affidavit that stated Bright, “while in a courtroom, * * * did repeatedly refer to the

court as a ‘b*tch,’ and called the courtroom ‘sh*t.’” On June 4, 2019, Bright entered

a plea of not guilty to all three charges.




      2 The record does not indicate where the bailiff took Bright.
      3 Although the arraignment room judge originally told Bright that she was being
charged with two counts of contempt of court and one count of obstruction of official
business, the record reflects that she was charged with three counts of contempt and was
not charged with obstruction of official business.
                 At a hearing on August 13, 2019, during which Bright, Bright’s new

attorney, and a prosecutor were present, Bright’s counsel orally moved to dismiss all

three contempt charges, and the court denied the motion. Bright withdrew her plea

of not guilty and entered a plea of guilty to the first charge of contempt that involved

her comment to the judge that the proceedings were “corny as f*ck.” The trial court

accepted her guilty plea, and the remaining two contempt charges were nolled. The

court imposed 30 days of incarceration at the Cleveland House of Corrections,

suspended 15 days of the jail time, and ordered that Bright serve the 15 days from

August 13 to August 27, 2019. The court also imposed a $250 fine and suspended

it, and imposed five years of community control sanctions, which included

conditions that Bright complete anger management classes and read an apology

letter in open court.4

                 On September 4, 2019, Bright appeared before the arraignment room

judge and submitted her apology letter. The judge told Bright that she needed to

write another letter titled, “How would you feel if I called your mother a b*tch.”5 The

judge then addressed the other people in the courtroom and recounted, in detail,

Bright being in the arraignment room for assault, the allegations underlying the

assault charge, and the contempt incident. The judge told Bright, “Let me explain

something to you. You are on five years of active probation to me. It’s [going to] be

a long five years.” Bright’s response was inaudible, but the bailiff told the court that



      4 The record does not reflect whether Bright completed anger management classes.
      5   The record does not reflect whether Bright submitted this second letter.
Bright said, “This is some bullsh*t.” Bright insisted that she said, “Oh my goodness,”

but she was again charged with contempt, and the court instructed that she be taken

“to the holding cell.”6

               Bright timely appeals the trial court’s August 13, 2019 judgment

entry. Her sanctions were stayed pending this appeal.

III. Law and Analysis

               In her sole assignment of error, Bright argues that the trial court’s

imposition of community control sanctions was improper because R.C. 2705.05

does not provide for “community control sanctions as a potential penalty” for

contempt. Alternatively, Bright argues that even if such sanctions were available,

they were unreasonable under the circumstances because five years of community

control sanctions are disproportionate to her conduct.

               R.C. 2705.05 sets forth procedures and statutory penalties for

contempt. The procedures include conducting a hearing where the court must

investigate the charge, give the accused the opportunity to present a defense, and

determine whether the accused is guilty of contempt. R.C. 2705.05(A). The

penalties include different levels of fines and jail terms depending on whether the

offense is a first, second, or third offense. R.C. 2705.05(A)(1) – (3). The minimum



      6 This contempt charge initiated a new case: Cleveland v. Bright, Cleveland M.C.
No. 2019 CRB 015370. The docket in this case reflects that Bright was found guilty of
contempt and sanctioned to 30 days in jail, suspended; a fine of $250, suspended; and
two years of community control sanctions. A later journal entry notes that the two years
of community control sanctions were “inactive.” This additional contempt case is not
before us on appeal.
statutory penalty is a $250 fine and 30 days in jail, and the maximum statutory

penalty is a fine of $1,000 and 90 days in jail. R.C. 2705.05(A)(3).

                 The question at the crux of this appeal is whether the trial court was

required to follow the limits set forth in R.C. 2705.05 when punishing Bright or

whether it possessed the inherent authority to impose a different sanction, namely,

community control sanctions. After reviewing extensive case law, the answer to this

question — to say the least — is complicated. As one author noted, “[f]ew legal

concepts have bedeviled courts, judges, lawyers and legal commentators more than

contempt of court.” Martineau, Contempt of Court: Eliminating the Confusion

Between Civil and Criminal Contempt, 50 U.Cin.L.Rev. 677 (1981).              Another

commentator stated, “[t]he law [of contempt of court] is a mess.” Dudley, Getting

Beyond the Civil/Criminal Distinction, 79 Va.L.Rev. 1025 (1993).             We have

discovered from our extensive research that these observations are just as relevant

today.

         A. Definition and History of Contempt

                 The Ohio Supreme Court has described contempt as:

         a despising of the authority, justice or dignity of a court; and one is
         guilty of such contempt whose conduct is such as tends to bring the
         administration of the law into disrespect and disregard or otherwise
         tends to impede, embarrass or obstruct the court in the performance of
         its functions.

In re Green, 172 Ohio St. 269, 273, 175 N.E.2d 59 (1961), rev’d on other grounds, In

re Green, 369 U.S. 689, 82 S.Ct. 1114, 8 L.Ed.2d 198 (1962).
               Courts have had the inherent authority “since the very beginning of

common law * * * to compel obedience of their lawfully issued orders.” Cramer v.

Petrie, 70 Ohio St.3d 131, 133, 637 N.E.2d 882 (1994). “The power to punish for

contempt is as old as the law itself and has been exercised so often that it would take

a volume to refer to the cases. From the earliest dawn of civilization the power has

been conceded to exist.” Sir John Fox, The History of Contempt of Court (London

Professional Books Ltd.), 221-222 (1972). “Indeed, the phrase ‘contemptus curiae’

has been a part of English law since the Twelfth Century.” Cramer at 133, citing

Borrie & Lowe, Law of Contempt (2d Ed.1983).            “Fundamentally, the law of

contempt is intended to uphold and ensure the effective administration of justice.

Of equal importance is the need to secure the dignity of the court and to affirm the

supremacy of law.” Id.

               More than a century ago, the Ohio Supreme Court explained, “Such

[contempt] powers, from both their nature and their ancient exercise, must be

regarded as inherent. They do not depend upon express constitutional grant, nor in

any sense upon the legislative will. * * * Without such power no other [power] could

be exercised.” Hale v. State, 55 Ohio St. 210, 213, 45 N.E. 199 (1896). In State v.

Local Union 5760, United Steelworkers of Am., 172 Ohio St. 75, 80, 173 N.E.2d 331

(1961), overruled on other grounds, Brown v. Executive 200, Inc., 64 Ohio St.2d

250, 416 N.E.2d 610 (1980), the Ohio Supreme Court reiterated, “That a court

inherently, and quite apart from any statutory authority or express constitutional

grant, possesses such contempt power has been the rule from time immemorial.”
               Although the contempt authority should be limited to the “‘least

possible power adequate to the end proposed,’” courts have an absolute duty to

safeguard the administration of justice by use of the contempt power where

appropriate. Hicks v. Feiock, 485 U.S. 624, 637, 108 S.Ct. 1423, 99 L.Ed.2d 721

(1988), fn. 8, quoting Shillitani v. United States, 384 U.S. 364, 371, 86 S.Ct. 1531, 16

L.Ed.2d 622 (1966). As plainly stated by the Ohio Supreme Court in Local Union:

      If courts are to be maintained and if they are to function properly in
      carrying out their constitutional and statutory duties, the defiance of
      court authority * * * cannot be tolerated. Courts must vigorously
      protect the dignity of their judgments, orders, and process. All those
      who would by misconduct obstruct the administration of justice must
      be on notice that they do so at their peril.

Local Union 5760 at 89-90.

      B. Types of Contempt

               Generally, when analyzing whether the procedure used in contempt

proceedings met the minimum due process requirements or whether the sanction

imposed was proper, reviewing courts must examine the proceedings and sanction

to determine if the contempt was direct or indirect contempt, and whether it was

civil or criminal. State v. Kilbane, 61 Ohio St.2d 201, 203, 400 N.E.2d 386 (1980).

      1. Criminal Versus Civil Contempt

               Contempt proceedings “are sui generis in the law.” Cincinnati v.

Cincinnati Dist. Council 51, 35 Ohio St.2d 197, 201, 299 N.E.2d 686 (1973). “Sui

generis, translated, means: of its own kind; peculiar to itself.” State v. Timson, 38

Ohio St.2d 122, 128-129, 311 N.E.2d 16 (1974). Contempt proceedings “bear some
resemblance to suits in equity, to criminal proceedings and to ordinary civil actions;

but they are none of these.” Cincinnati at 202.

               The Ohio Supreme Court has explained:

      Although there has never been a clear line of demarcation between
      criminal and civil contempts, it is usually said that offenses against the
      dignity or process of the court are criminal contempts, whereas
      violations which are on their surface offenses against the party for
      whose benefit the order was made are civil contempts.

Local Union 5760, 172 Ohio St. at 82, 173 N.E.2d 331, citing O’Brien v. People, ex

rel., 216 Ill. 354, 368, 75 N.E. 108 (1905). “The distinction is usually based on the

purpose to be served by the sanction.” State ex rel. Corn v. Russo, 90 Ohio St.3d

551, 554, 740 N.E.2d 265 (2001), citing Dan D. Dobbs, Contempt of Court: A

Survey, 56 Cornell L.Rev. 183, 235 (1971). “Thus, in determining whether a

contempt is civil or criminal, the pertinent test is ‘what does the court primarily seek

to accomplish by imposing sentence?’” Id. at 555, quoting Shillitani, 384 U.S. at

370, 86 S.Ct. 1531, 16 L.Ed.2d 622. “Civil contempt sanctions are designed for

remedial or coercive purposes and are often employed to compel obedience to a

court order.” Id. “Criminal contempt sanctions, however, are punitive in nature and

are designed to vindicate the authority of the court.” Id., citing Denovchek v.

Trumbull Cty. Bd. of Commrs., 36 Ohio St.3d 14, 15, 520 N.E.2d 1362 (1988). Any

sanction imposed for civil contempt must afford the contemnor the right to purge

himself of the contempt. DeLawder v. Dodson, 4th Dist. Lawrence No. 02CA27,

2003-Ohio-2092, ¶ 10.
               To determine whether Bright’s contempt was civil or criminal, we

look to the purpose of the trial court’s punishment. Kilbane, 61 Ohio St.2d at 205,

400 N.E.2d 386. As this court explained in Anderson v. Cuyahoga Metro. Hous.

Auth. (In re Anderson), 2017-Ohio-86, 80 N.E.3d 1208, ¶ 12 (8th Dist.), sanctions

for civil contempt are meant to “coerce or remedy the party harmed,” while

sanctions for criminal contempt are meant to “punish the contemnor” and “to

vindicate the court.” Reviewing courts must look to the entire record to determine

the purpose of the sanction. Kilbane at 206.

               The Ohio Supreme Court explained that “[t]he most important

consequences arising from this classification of contempts is that many of the

significant constitutional safeguards required in criminal trials are also required in

criminal contempt proceedings.” Id. at 205. Specifically, this includes “the right to

notice of the charges, the right to defend oneself and be heard, the right to counsel,

and the right that there be proof beyond a reasonable doubt to support a conviction.”

Internatl. Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 826, 114

S.Ct. 2552, 129 L.Ed.2d 642 (1994). Moreover, a criminal contemnor must be

present at the contempt hearing. Adams v. Epperly, 27 Ohio App.3d 51, 52-53, 499

N.E.2d 374 (9th Dist.1985).

               In contrast, the standard of proof for civil contempt is clear and

convincing evidence. Carroll v. Detty, 113 Ohio App.3d 708, 711, 681 N.E.2d 1383

(4th Dist.1996). In a civil contempt, an alleged contemnor is entitled only to those

rights afforded in a civil action. Schrader v. Huff, 8 Ohio App.3d 111, 112, 456 N.E.2d
587 (9th Dist.1983). Thus, although a person charged with civil contempt must

receive notice and have an opportunity to be heard, the alleged contemnor can be

tried and sanctioned in absentia. Cleveland v. Bryce Peters Fin. Corp., 8th Dist.

Cuyahoga Nos. 98006-98024, 98078, 98079, 98163, and 98164, 2013-Ohio-3613,

¶ 36-37.

      2. Direct Versus Indirect Contempt

              To determine the propriety of the contempt procedure and sanction,

reviewing courts must also determine if the contempt was direct or indirect.

Kilbane, 61 Ohio St.2d at 204, 400 N.E.2d 386.

              The fundamental distinction between direct contempt and indirect

contempt lies in the location of the act of contempt — whether it takes place within

the presence of the judge, or elsewhere. “A direct contempt is one committed in the

presence of or so near the court as to obstruct the due and orderly administration of

justice.” In re Lands, 146 Ohio St. 589, 595, 67 N.E.2d 433 (1946). “It is said that

direct contempt takes place in the presence of the court, and indirect contempt is all

other contempt.”     Cincinnati, 35 Ohio St.2d at 202, 299 N.E.2d 686.            The

significance of the location is directly related to the issue whether the judge has

personal knowledge of the contumacious act. Id. In Ohio, however, “proximity

alone does not determine direct contempt.” Pheils v. Palmer, 6th Dist. Lucas No. L-

98-1092, 1999 Ohio App. LEXIS 1009, 10 (Mar. 19, 1999). “Direct contempt may be

in the actual presence of the courtroom, or in the constructive presence of the court
or the judge.” Id., citing In re Estate of Wright, 165 Ohio St. 15, 25, 133 N.E.2d 350

(1956).

              In direct contempt proceedings, courts have the inherent power to

summarily punish a contemnor. Zakany v. Zakany, 9 Ohio St.3d 192, 459 N.E.2d

870 (1984), syllabus. This is because “[w]hen a judge has viewed and/or heard such

misbehavior, he or she is said to have personal knowledge of the contemptible

actions.” Warren v. DeMarco, 11th Dist. Trumbull No. 2003-T-0052, 2004-Ohio-

3191, ¶ 14, citing In re Neff, 20 Ohio App.2d 213, 222, 254 N.E.2d 25 (5th Dist.1969).

To “summarily” punish means “the court is not required to accord the person the

usual procedural rights of due process, such as the filing of process or the taking of

evidence.” Quirke v. Quirke, 11th Dist. Ashtabula No. 92-A-1755, 1996 Ohio App.

LEXIS 4110, 6-7 (Sept. 20, 1996), citing Fed. Land Bank Assn. v. Walton, 99 Ohio

App.3d 729, 734, 651 N.E.2d 1048 (3d Dist.1995). In Neff, the court explained:

      Where the circumstances have been such that the judge has personal
      knowledge of the acts of direct contempt already committed, the person
      charged with contempt by commission of the acts has waived his rights,
      which he might otherwise have had prior to or upon hearing and
      presentation of evidence. No hearing is necessary since he has already
      by his own voluntary acts placed the evidence directly before the court
      under circumstances which precluded the court from having any
      opportunity to advise him of any constitutional rights which might
      otherwise have been available to him. In such cases, he may be
      summarily found guilty of contempt of court[.]

Id. at 226. Due process protections are necessary, however, if “the punishment

imposed is of such severity as to classify the contempt as a serious offense rather
than a petty offense.” Id., citing Bloom v. Illinois, 391 U.S. 194, 201-210, 88 S.Ct.

1477, 20 L.Ed.2d 522 (1968).

              Further, “[a] prevalent misconception exists even now that direct

contempt is synonymous with summary (i.e., without due process) contempt.”

Chinnock and Painter, The Law of Contempt of Court in Ohio, 34 U.Tol.L.Rev. 309,

321 (2003). Stated differently, direct contempt does not always justify a summary

sanction. State v. Lowe, 1st Dist. Hamilton Nos. C-170494, C-170495, C-170498 and

C-170505, 2018-Ohio-3916, ¶ 35. “Due process warrants that two circumstances

must exist before a court may address a contemptuous act in that manner.” In re

Chambers, 2019-Ohio-3596, 142 N.E.3d 1243, ¶ 26 (1st Dist.). These elements

include:

      (1) A contumacious act committed in open court in the judge’s presence
      and immediate view that results in the judge’s personal knowledge and
      makes further evidence unnecessary for a summary finding of
      contempt (“judge’s personal knowledge” element); and, (2) the
      contumacious act constitutes an imminent threat to the administration
      of justice that may result in demoralization of the court’s authority
      unless the court imposes a summary contempt sanction (“imminent
      threat” element).

Id., quoting Chinnock and Painter; see also State v. Dumas, 7th Dist. Mahoning No.

10-MA-50, 2011-Ohio-1003, ¶ 45, citing In re Wingrove, 4th Dist. Washington No.

02CA4, 2003-Ohio-549, ¶ 30 (“A court may summarily punish a person for direct

contempt as long as two conditions are met: (1) the contumacious act must be known

personally to the court; and (2) the nature of the contempt must establish an

imminent threat to the administration of justice so that immediate punishment is
required to prevent demoralization of the court’s authority before the public.”); In

re Parker, 105 Ohio App.3d 31, 35, 663 N.E.2d 671 (4th Dist.1995) (“It is well settled

law that actions are not summarily punishable under the law of direct contempt

unless they impose an imminent threat to the administration of justice.”).

              Certainly, not every act committed “within the presence of the court”

constitutes an “imminent threat to the administration of justice” to justify a

summary sanction. Indeed, the United States Supreme Court referred to summary

contempt without due process protections to be a “narrow category of cases.” In re

Oliver, 333 U.S. 257, 276, 68 S.Ct. 499, 92 L.Ed. 682 (1948). Thus, if there is not an

imminent threat to the administration of justice, then the court must proceed with

contempt proceedings by providing due process protections to the contemnor. As

the Ohio Supreme Court explained, “The invocation of the court’s summary power

for direct contempt is an awesome power that the court must be cautious in using

[that] should be restricted to activity that threatens the integrity or the very

functioning of the judicial process.” Cincinnati, 35 Ohio St.2d at 213, 299 N.E.2d

686; see also Cleveland v. Heben, 74 Ohio App.3d 568, 574, 599 N.E.2d 766 (8th

Dist.1991), citing State v. Conliff, 61 Ohio App.2d 185, 401 N.E.2d 469 (10th

Dist.1978) (the offending conduct for summary contempt “must constitute an

imminent threat to the administration of justice”); In re Davis, 77 Ohio App.3d 257,

602 N.E.2d 270 (2d Dist.1991), quoting Dobbs, Contempt of Court: A Survey, 56

Cornell L.Rev. at 229 (“a summary proceeding is not authorized simply because the

conduct constitutes direct contempt. Even if the external facts are clear because they
took place in the presence of the judge, the effect of the contumacious conduct must

create a ‘need for speed’ to immediately suppress the court-disrupting misbehavior

and restore order to the proceedings.”).

         C. Codification of Contempt

               As we discussed, it has long been established that in Ohio that courts

have inherent authority to exercise their contempt power. Hale, 55 Ohio St. 210, 45

N.E. 1896, at syllabus. The General Assembly first codified this inherent power in

1860. See Ohio R.S., Chapter 27, Contempts of Court. In 1884, the General

Assembly amended the contempt statutes. See Ohio R.S., Chapter 4, Contempts of

Court.    Notably, today’s codification of contempt law in R.C. Chapter 2705 is

virtually the same as the 1884 version.

               R.C. 2705.01, titled, “Summary punishment for contempt,” states that

“[a] court, or judge at chambers, may summarily punish a person guilty of

misbehavior in the presence of or so near the court or judge as to obstruct the

administration of justice.” Violation of the R.C. 2705.01 “is regarded as ‘direct

contempt’” and “represents a codification of the law of contempt as it exists at

common law.” Local Union 5760, 172 Ohio St. at 79, 173 N.E.2d 331. The phrase

“or so near the court or judge as to obstruct the administration of justice” was based

on the phrase “in the presence of the court” adopted by early English case law. Sir

John Fox, History of Contempt of Court, at 215.

               A violation of R.C. 2705.02 is titled, “Acts in contempt of court,” and

is generally referred to as indirect contempt. Local Union 5760 at 79. It provides:
      A person guilty of any of the following acts may be punished as for a
      contempt:

      (A) Disobedience of, or resistance to, a lawful writ, process, order, rule,
      judgment, or command of a court or officer;

      (B) Misbehavior of an officer of the court in the performance of official
      duties, or in official transactions;

      (C) A failure to obey a subpoena duly served, or a refusal to be sworn or
      to answer as a witness, when lawfully required;

      (D) The rescue, or attempted rescue, of a person or of property in the
      custody of an officer by virtue of an order or process of court held by
      the officer;

      (E) A failure upon the part of a person recognized to appear as a witness
      in a court to appear in compliance with the terms of the person’s
      recognizance;

      (F) A failure to comply with an order issued pursuant to section 3109.19
      or 3111.81 of the Revised Code;

      (G) A failure to obey a subpoena issued by the department of job and
      family services or a child support enforcement agency pursuant to
      section 5101.37 of the Revised Code;

      (H) A willful failure to submit to genetic testing, or a willful failure to
      submit a child to genetic testing, as required by an order for genetic
      testing issued under section 3111.41 of the Revised Code.

              R.C. 2705.03, states:

      In cases under section 2705.02 of the Revised Code, a charge in writing
      shall be filed with the clerk of the court, an entry thereof made upon the
      journal, and an opportunity given to the accused to be heard, by himself
      or counsel. This section does not prevent the court from issuing
      process to bring the accused into court, or from holding him in custody,
      pending such proceedings.

              R.C. 2705.05(A) states: “In all contempt proceedings, the court shall

conduct a hearing. At the hearing, the court shall investigate the charge and hear

any answer or testimony that the accused makes or offers and shall determine
whether the accused is guilty of the contempt charge.” R.C. 2705.05(A) then sets

forth statutory sanctions for first, second, and third contempt charges, which we will

address in the next subsection of this opinion.

               These statutes are merely cumulative to a court’s inherent contempt

power, and they do not in any way abridge that inherent power. Hale, 55 Ohio St.

at 217, 45 N.E. 1896. “A power which the legislature does not give, it cannot take

away. If power, distinguished from jurisdiction, exists independently of legislation,

it will continue to exist notwithstanding legislation.” Id. at 215.

      D. Bright’s Contempt

               There is no question that Bright was sanctioned for criminal

contempt. The trial court imposed a definite sanction without giving Bright the

opportunity to “purge” herself of the contempt, and the sanction was plainly

intended to punish Bright.

               Whether her contempt was direct or indirect is not as straight-

forward. This is because Bright pleaded guilty to one charge of contempt under

R.C. 2705.02, which sets forth instances of indirect contempt.               Bright’s

contemptuous conduct, however, took place in the arraignment room in front of the

arraignment room judge, which indicates that her contempt was direct.

               In Local Union 5760, 172 Ohio St. at 80-81, 173 N.E.2d 331, the Ohio

Supreme Court explained:

      If a court has inherent power to punish for contempt summarily, it
      must by the same token have the power to determine the kind and
      character of conduct which constitutes such contempt. State, ex rel.
      Turner, Atty. Genl., v. Albin, 118 Ohio St., 527, 161 N. E., 792.
      Consequently, the fact that Section 2705.02, Revised Code,
      inferentially classifies an act of resistance to a lawful court process or
      order as an act of indirect contempt does not limit the power of a court
      to determine, in its sound discretion, whether such an act constitutes
      direct or indirect contempt.

              Therefore, just because Bright was charged with contempt under

R.C. 2705.02 does not mean that her contempt was indirect. R.C. 2705.02 is not an

exhaustive list. State v. Searles, 8th Dist. Cuyahoga No. 58087, 1991 Ohio App.

LEXIS 1271, 6 (Mar. 28, 1991), citing Cincinnati, 35 Ohio St.2d at 207, 299 N.E.2d

686. Moreover, the distinction between direct and indirect is inconsequential in this

case because it is only significant when courts are trying to determine whether due

process protections were necessary, and if so, did the court provide those protections

to the contemnor. In this case, the court provided Bright with due process by not

punishing her summarily for direct contempt, giving her notice, ensuring she had

counsel, and setting the matter for a hearing.

      E. Inherent Power to Punish Versus Statutory Sanctions

              We will now address the question of whether a court’s inherent

contempt powers extend to sanctions. Stated another way, we must determine

whether courts are limited by the statutory sanctions set forth in R.C. 2705.05.

              R.C. 2705.05 provides:

      (A) In all contempt proceedings, the court shall conduct a hearing. At
      the hearing, the court shall investigate the charge and hear any answer
      or testimony that the accused makes or offers and shall determine
      whether the accused is guilty of the contempt charge. If the accused is
      found guilty, the court may impose any of the following penalties:
      (1) For a first offense, a fine of not more than two hundred fifty dollars,
      a definite term of imprisonment of not more than thirty days in jail, or
      both;

      (2) For a second offense, a fine of not more than five hundred dollars,
      a definite term of imprisonment of not more than sixty days in jail, or
      both;

      (3) For a third or subsequent offense, a fine of not more than one
      thousand dollars, a definite term of imprisonment of not more than
      ninety days in jail, or both.

              Although the Revised Code sets forth caps on jail time and fines for

contempt in R.C. 2705.05, the Ohio Supreme Court held in Local Union 5760, 172

Ohio St. 75, 173 N.E.2d 331, at paragraph one of the syllabus, that “[t]he inherent

power of a court to punish for contempt of court may not be limited by legislative

authority, nor does such power depend upon express constitutional grant.” The high

court has also explicitly questioned whether the General Assembly could limit a

court’s ability to punish for contempt. Cincinnati, 35 Ohio St.2d at 207-208, 299

N.E.2d 686. In Cincinnati, two contemnors were found guilty of indirect contempt

and fined $1,000 per day for violating a common pleas court order over a period of

time, which amounted to a total of $37,000 in fines. They argued that the fines were

unlawful because they exceeded the trial court’s authority to punish for contempt

under R.C. 2705.05 and 2727.12 (procedure for breach of injunction or restraining

order). They also argued that it was improper to assess a fine of $1,000 for each

contempt since the maximum fine allowed under R.C. 2705.05 was $500. The

Supreme Court found their argument to be meritless, explaining:

      Assuming, arguendo, that the General Assembly may limit the power
      of the courts to punish for contempt of their lawful orders, it is apparent
      that the fines in the present case are within the limits of R. C. 2705.05.
      The $500 maximum fine under that statute applies to a single
      contempt by a single [contemnor]. Here there are two [contemnors],
      Council 51 and the International; thus, a $1,000 fine against both for
      each day of the strike would be within the statutory limit. It is, however,
      highly doubtful that the General Assembly may properly limit the
      power of a court to punish for contempt. Although it is conceded that
      the General Assembly may prescribe procedure in indirect contempt
      cases, the power to punish for contempt has traditionally been
      regarded as inherent in the courts and not subject to legislative control.

Id. at 207-208.

              Many other courts have held that the limits placed on contempt

sanctions set forth in R.C. 2705.05 are not mandatory. In Johnson v. Johnson, 2d

Dist. Greene No. 2019-CA-46, 2020-Ohio-1644, the appellant argued that the trial

court erred when it sanctioned him to 120 days in jail contrary to R.C. 2705.05(A).

The Second District disagreed, explaining:

      Although R.C. 2705.05(A) does prescribe sanctions for indirect
      contempt violations such as the one at issue here, common pleas courts
      are not required to follow it. Copley Twp. Bd. of Trustees v. W.J.
      Horvath Co., 193 Ohio App.3d 286, 2011-Ohio-1214, 951 N.E.2d 1054,
      ¶ 10 (9th Dist.). “[W]hile a common pleas court has a duty to follow the
      procedure for a contempt proceeding as outlined by R.C. 2705.05(A),
      e.g. the court must conduct a hearing, the common pleas court is not
      limited by the provisions of the statute which refer to the penalties
      which may be imposed. * * * This is because “‘“[t]he general assembly
      is without authority to abridge the power of a court created by the
      constitution to punish contempts * * *, such power being inherent and
      necessary to the exercise of judicial functions * * *.”’” Id., quoting State
      ex rel. Johnson v. Cty. Court of Perry Cty., 25 Ohio St.3d 53, 54, 25
      Ohio B. 77, 495 N.E.2d 16 (1986), quoting Hale[, 55 Ohio St. 210, 45
      N.E. 199], paragraph one of the syllabus. Therefore, “[a]lthough * * *
      the General Assembly may prescribe procedure in indirect contempt
      cases, the power to punish for contempt has traditionally been
      regarded as inherent in the courts and not subject to legislative
      control.” Cincinnati[, 35 Ohio St.2d at 207, 299 N.E.2d 686]. Thus,
      courts have “wide discretion to determine the punishment for
      contempt of [their] own orders.” State ex rel. Anderson v. Indus.
      Comm., 9 Ohio St. 3d 170, 172, 459 N.E.2d 548 (1984).

Johnson at ¶ 20.

              This court has likewise explained:

      The Ohio Supreme Court has held that the power to punish for
      contempt is an inherent power of a court, which is not subject to
      legislative control. Cincinnati[,] 35 Ohio St.2d 197, 299 N.E.2d 686
      (upholding fines totaling $37,000 imposed upon defendants found to
      have violated a permanent injunction); Call v. G.M. Sader Excavating
      Paving, Inc. (1980), 68 Ohio App.2d 41, 426 N.E.2d 798 (upholding a
      fine of $10,000 despite defendants’ claims that this fine exceeded R.C.
      2705.05); Olmsted Twp v. Riolo, 49 Ohio App.3d 114, 550 N.E.2d 507
      [(8th Dist.1988)] (upholding fines totaling $26,500 for violating an
      injunction that prohibited the defendant from maintaining a junk yard
      on his property). See, generally, [Kilbane,] 61 Ohio St.2d 201, 400
      N.E.2d 386 (dicta reaffirming court’s holding in Cincinnati[,]; [Local
      Union], 172 Ohio St. 75, 173 N.E.2d 331 (holding that the inherent
      power of a court to punish for contempt generally may not be limited
      by legislative authority).

Cleveland v. Paramount Land Holdings, LLC, 8th Dist. Cuyahoga Nos. 96180 and

96183, 2011-Ohio-5382, ¶ 21; see also Goralsky v. Taylor, 8th Dist. Cuyahoga No.

56534, 1990 Ohio App. LEXIS 1062, 8-9 (Mar. 22, 1990), rev’d on other grounds,

Goralsky v. Taylor, 59 Ohio St.3d 197, 571 N.E.2d 720 (1991) (“while

R.C. 2705.05(A) does purport to limit the penalties which may be imposed for

contempt of court to a fine of $250 and imprisonment of not more than thirty days

for a first offense, it has been held that the power to punish for contempt is an

inherent power of a court, which is not subject to legislative control”); Olmsted Twp.

at 117 (upholding fines totaling $26,500 for violating an injunction that prohibited

the defendant from maintaining a junk yard on his property); McDaniel v. Mt. Sinai

Med. Ctr., 74 Ohio App.3d 577, 579, 599 N.E.2d 758 (8th Dist.1991) (“while
R.C. 2705.05 sets forth the penalties for contempt of court, a court may, pursuant to

its inherent powers, punish a contemptuous refusal to comply with its order, without

regard to the statutory penalties.”); Toledo v. Ross, 6th Dist. Lucas No. L-06-1046,

2007-Ohio-451, ¶ 23 (courts are not bound by statutory penalties when imposing

sanctions for contempt).

              Thus, it is well established that trial courts are not bound by the

sanction limits set forth in R.C. 2705.05 when imposing a penalty for contempt.

              It is equally clear that while the power to punish for contempt is

inherent in the court, the legislature may regulate the procedure that courts must

follow in contempt proceedings. Michaelson v. United States, 266 U.S. 42, 45 S.Ct.

18, 69 L.Ed. 162 (1924). Where “a procedure has been prescribed for the exercise of

the power to punish contempts by rule or by statute, it is the duty of the court to

follow such procedure.” State ex rel. Johnson, 25 Ohio St.3d at 54, 495 N.E.2d 16.

As we previously stated, the trial court in this case followed the proper procedures

and gave Bright due process protections.

      F. Community Control Sanctions

              We now turn to the question at the heart of this appeal: whether a trial

court’s inherent power to sanction a contemnor includes the power to impose

community control sanctions. This appears to be a case of first impression in this

state, which we answer in the negative. Despite the fact that courts have the inherent

power to punish for contempt and are not limited by the sanctions set forth in
R.C. 2705.05, we find that this inherent power does not include the power to impose

community control sanctions for contempt.

                 Community control sanctions used to be referred to as probation,

which had conditions of probation. “[T]he basic purpose of probation” was to offer

“an offender an opportunity to rehabilitate himself [or herself] without institutional

confinement under the tutelage of a probation official and under the continuing

power of the court to impose institutional punishment for his original offense in the

event that he [or she] abuse this opportunity.” Roberts v. United States, 320 U.S.

264, 272, 64 S.Ct. 113, 88 L.Ed. 41 (1943); see also United States v. Knights, 534 U.S.

112, 119, 122 S.Ct. 587, 151 L.Ed.2d 497 (2001) (“The purpose of probation is to assist

in rehabilitating an offender and to protect society from future criminal

violations.”).

                 The Ohio Supreme Court described the purpose of probation as

rehabilitating the offender and ensuring his or her good behavior. State v. Jones,

49 Ohio St.3d 51, 52, 550 N.E.2d 469 (1990). The Jones court explained that a

particular condition of probation must meet a three-part test. Id. at 52-53. The

condition must (1) be reasonably related to rehabilitating the offender, (2) have

some relationship to the crime of which the offender was convicted, and (3) relate

to the conduct that is “criminal or reasonably related to future criminality and serve

the statutory ends of probation.” Id. at 53.

                 The Ohio Supreme Court later explained that its rationale in Jones

applied equally to community control sanctions. State v. Talty, 103 Ohio St.3d 177,
2004-Ohio-4888, 814 N.E.2d 1201, ¶ 16 (because community control is the

functional equivalent of probation, the same rationale “applies with equal force to

community-control sanctions.”) “The community-control statute, despite changing

the manner in which probation was administered, did not change its underlying

goals of rehabilitation, administering justice, and ensuring good behavior —

notwithstanding the lack of explicit language in the community-control statute to

that effect.” Id.

               After reviewing the history and purpose of contempt as well as the

purpose of community control sanctions, we hold that community control sanctions

are not suitable sanctions for punishing someone for contempt. The primary

purpose of criminal contempt is to “punish the contemnor” and “to vindicate the

court.” Anderson, 2017-Ohio-86, 80 N.E.3d 1208, at ¶ 12. “The focus of probation

is rehabilitation as opposed to punishment.” State v. Parsons, 2d Dist. Greene No.

96 CA 20, 1996 Ohio App. LEXIS 4957, 32 (Nov. 15, 1996). We also find it significant

that we have been unable to locate a single Ohio case where the court imposed

community control sanctions for contempt. Accordingly, we agree with Bright that

the trial court in this case erred as a matter of law when it imposed community

control sanctions on her contempt, let alone five years of community control

sanctions.

               Bright’s sole assignment of error is sustained.
      G. Proportionality and Judicial Bias

              Although not raised by Bright, we further note that her jail sanction

was more severe than those in similar contempt cases. For example, in Parma v.

Novak (In re Huth), 8th Dist. Cuyahoga No. 108501, 2020-Ohio-3177, an attorney

who continuously interrupted and argued with a judge was found in direct contempt

of court and punished with a $250 fine. The attorney, who was held to a higher

standard of professionalism than defendants in criminal proceedings, was not

sanctioned to any jail time at all. See also Brooklyn v. Frank (In re Contempt of

English), 8th Dist. Cuyahoga No. 90417, 2008-Ohio-3671, ¶ 6 (attorney found in

direct criminal contempt for disrespecting the court was fined $250 and not

sanctioned to any jail time); State v. Campbell, 8th Dist. Cuyahoga No. 65172, 1993

Ohio App. LEXIS 5336, 3 (Nov. 10, 1993) (attorney who used foul language about

the judge within hearing distance of court personnel was convicted of two counts of

contempt, fined $1,500, and sanctioned three days in jail); Bank One Trust Co., N.A.

v. Schrerer, 176 Ohio App.3d 694, 2008-Ohio-2952, 893 N.E.2d 542, ¶ 49 (ten days

in jail was disproportionate to attorney’s disrespectful comments and refusal to

answer court’s questions); Warren, 11th Dist. Trumbull No. 2003-T-0052, 2004-

Ohio-3191, at ¶ 6 (defendant found in direct criminal contempt for screaming in the

hallway outside of the courtroom, “bounding” into the courtroom, and interrupting

court proceedings, was sanctioned ten days in jail).

              Moreover, although we do not condone Bright’s disrespect and use of

profanity toward the court, a judge, “notwithstanding the conduct of litigants or
counsel, has an ethical obligation to conduct himself or herself in a courteous and

dignified manner[.]” Kaffeman v. Maclin (In re Cleary), 88 Ohio St.3d 1220, 1222-

1223, 723 N.E.2d 1106 (2000). Instead of conducting herself in a courteous and

dignified manner, the arraignment room judge used sarcastic language,

inappropriately suggested Bright was mentally ill, and said that she was “so glad to

have company” and hoped to preside over Bright’s assault case. If Bright would have

randomly drawn the arraignment room judge to preside over her assault case, Bright

certainly would have had grounds to request that the judge recuse herself from

Bright’s case or request the Chief Justice of the Ohio Supreme Court to disqualify

and remove the judge from her case. See R.C. 2701.031; Beer v. Griffith, 54 Ohio

St.2d 440, 441, 377 N.E.2d 775 (1978).

              Finally, we note that judges typically give a warning before finding

someone in contempt. See Novak, 8th Dist. Cuyahoga No. 108501, 2020-Ohio-3177,

at ¶ 3 (trial court warned attorney she would be held in contempt if she continued to

interrupt); In re Contempt of English, 8th Dist. Cuyahoga No. 90417, 2008-Ohio-

3671, at ¶ 6 (trial court warned attorney before holding him in contempt); Highland

v. Veneziano, 8th Dist. Cuyahoga No. 78634, 2001 Ohio App. LEXIS 5197, 3-4 (Nov.

21, 2001) (juvenile court warned attorney she would be held in contempt if she

continued to interrupt and instructed the attorney six times to stop raising her

voice); Lowe, 1st Dist. Hamilton Nos. C-170494, C-170495, C-170498, and C-

170505, 2018-Ohio-3916, at ¶ 35 (trial court gave contemnor multiple warnings

before finding him in contempt). But here, the arraignment room judge did not
warn Bright that her conduct could lead to contempt charges if she continued to act

inappropriately.

              Nonetheless, our decision to vacate Bright’s community control

sanctions is based on our holding that a trial court’s inherent power to sanction for

contempt does not include the power to impose community control sanctions.

              Judgment affirmed in part and reversed in part. We vacate Bright’s

community control sanctions but otherwise affirm her sanctions (jail time that she

already served and fine). We remand for the trial court to issue a new judgment

entry reflecting that Bright is not subject to community control sanctions.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cleveland Municipal Court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_________________________________
MARY J. BOYLE, PRESIDING JUDGE


_________________________________
LARRY A. JONES, SR., JUDGE


_________________________________
EILEEN A. GALLAGHER, JUDGE